Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on3/23/2021, PROSECUTION IS HEREBY REOPENED. a new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ELISEO RAMOS FELICIANO/Supervisory Patent Examiner, Art Unit 2895                                                                                                                                                                                                        

Response to Arguments

Applicant's arguments filed 3/23/3021 have been fully considered. The rejections of the last Office Action are withdrawn.  New grounds of rejection are made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-19 and 21-30 is/are rejected under 35 U.S.C. 103 as being obvious over YaBunouchi (US 9,087,997) in view of Tanabe et al (US 2014/0217335 A1)(“Tanabe”) and of Itoi et al (US 2016/0118597 A1)(“Itoi”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

            Yabunouchi discloses an aromatic amine (1) (col. 1, lines 20-25)  in which at least one among Ar.sup.1 to Ar.sup.3 is formula (2) (col. 3 lines 30-40) .  The compound in col. 55 shows a compound which includes naphyl groups which satisfies claim 1.     


    PNG
    media_image1.png
    802
    552
    media_image1.png
    Greyscale
     


    PNG
    media_image2.png
    550
    632
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    434
    752
    media_image3.png
    Greyscale

Tanabe discloses a compound (Ic) (claim 3 of Tanabe) in which R81 and R83 are H or NR203R204, in which R86 and R88 are each a group of formula (W1).sub.a, (W2).sub.b , and W3, and a and b are 2 or 1, and when (W1).sub.a and (W2).sub.b are chosen to be 0, and W3 is a group of formula –NR70R71, where R70 and R71 together with the nitrogen atom to which they are bonded form a heterocyclic group  including two phenyl rings  the compound (Ic) corresponds to a compound which satisfies the structure (A) of claim 1, and the compound (Ic) also includes the structure M can be one or more aryl groups and can include a naphthyl group (para. 0009). Tanabe also discloses the bond from the N to the naphthyl group can include more than one phyenyl group (para. 0009) and that the other group of the W3 is phenyl groups, as Tanabe discloses W3 is NR70R71 with R70 and R71 being phenyl groups (claim 3). Tanabe also discloses that W3 can be naphthyl group in which the R groups are H (para. 0028), for example on page 18 (part of para , at the top of the page the naphthyl group includes groups R41, R41’, R14, R45, R45’, R44, R44’, and Tanabe discloses these may all be H (bottom of the page, left column).



Tanabe discloses naphthyl group among other groups.
Itoi discloses naphthyl group among the examples of a compounds (page 9, compound 13), which Itoi discloses which Itoi discloses have high efficiency and long life (para. 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the naphtyl group as disclosed by Itoi with the compound disclosed by Tanabe in order to obtain the benefits of high efficiency and long life as disclosed by Itoi.
The combination of Tanabe and Itoi also discloses the naphthyl group bonded in the arrangement shown in claim 9, as Itoi discloses in compound 48, page 20, the naphthyl group bonded in the manner shown in claim 9 in addition to the arrangement shown in compound 13, on page 9.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have combined the bonding disclosed by Itoi in the compound disclosed by Tanabe because Itoi discloses that it is within the ordinary skill in the art to choose among the two bonding arrangements disclosed by Itoi.
Re claim 2:  The language of claim 2 makes the features recited by claim 2 optional, but does not require the recited features.  A feature  that is optional and not required does not limit the scope of a claim under the broadest reasonable interpretation (MPEP 2143.03).  .  As Tanabe in view of Itoi teach R1 to R7  and R11 to R24 and R41 to R48 and the other groups recited in claim 2 as shown in the structure of claim 1 upon which claim 3 of Tanabe depends, the structure (1c) of Tanabe teaches R1 to R7 are hydrogen, and the other groups as disclosed in para. 0009 of Tanabe,  therefore Tanabe teaches the recited elements (MPEP 2143.03).
Re claim 3:  The reasons for the rejection of claim 2 are also applied to claim 3, and the combination of Yabunouchi and Tanabe and Itoi discloses a compound which includes aryl goups, as  Tanabe discloses a compound as stated in claim 1, and also includes the structure M can be one or more aryl groups and can include a naphthyl group (para. 0009). Tanabe also discloses the bond from the N to the naphthyl group can include more than one phyenyl group (para. 0009) and that the other group of the W3 is phenyl groups, as Tanabe discloses W3 is NR70R71 with R70 and R71 being phenyl groups (claim 3 of Tanaka).
Re claim 4:   The reasons for the rejection of claim 2 are also applied to claim 4.
Re claim 5:  The structures (1) and (11) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as Itoi discloses structures 37 on page 15 and 48 on page 20, which show the naphthyl group bonded to the N in the corresponding position and which when combined with the structure disclosed by Tanabe as stated in the rejection of claim 1 above correspond to structures (1) and (11).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 6:  The rejection of claim 1  is applied to claim 6, as the combination of Yabunouchi and  Tanabe and Itoi discloses a compound as stated in claim 1, and also includes the structure M can be one or more aryl groups and can include a naphthyl group (para. 0009). Tanabe also discloses the bond from the N to the naphthyl group can include more than one phyenyl group (para. 0009) and that the other group of the W3 is phenyl groups, as Tanabe discloses W3 is NR70R71 with R70 and R71 being phenyl groups (claim 3 of Tanaka).
Re claim 7:  The rejection of claim 1 is applied to claim 7, as the combination of Yabunouchi and  Tanaka and Itoi  discloses a compound as stated above in the rejection of claim 1, and Tanaka  also includes the structure M can be one or more aryl groups and can include a naphthyl group (para. 0009), and Itoi discloses naphthyl group among the examples of a compounds (page 9, compound 13), which Itoi discloses which Itoi discloses have high efficiency and long life (para. 0005).  The reasons for combining the references are the same as stated above in the rejection of claim 1.  
Re claim 8:  The rejection of claim 7 which is a combination of Yabunouchi and Tanaka and Itoi is applied to claim 8.  Tanabe also discloses that in compound (1) on page 4 that R81 through R88 are H (para. 0009), which correspond to R61, R65, R66, and R70 .
Re claim 9:  The rejection of claim 7 is applied to claim 9.  The combination of Yabunouchi and Tanabe and Itoi also discloses the naphthyl group bonded in the arrangement shown in claim 9, as Itoi discloses in compound 48, page 20, the naphthyl group bonded in the manner shown in claim 9 in addition to the arrangement shown in compound 13, on page 9.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have combined the bonding disclosed by Itoi in the compound disclosed by Tanabe because Itoi discloses that it is within the ordinary skill in the art to choose among the two bonding arrangements disclosed by Itoi.
Re claim 10:  The rejection of claim 1which is a combination of Yabunouchi and Tanaka and Itoi is applied to claim 10, as Tanabe  also discloses that W3 can be naphthyl group in which the R groups are H (para. 0028), for example on page 18 (part of para , at the top of the page the naphthyl group includes groups R41, R41’, R14, R45, R45’, R44, R44’, and Tanabe discloses these may all be H (bottom of the page, left column).
Re claim 11:  Please see the rejection of claim 10. The rejection of claim 10 is applied to claim 11.
Re claim 12:  Please see the rejection of claim 10. The rejection of claim 10 is applied to claim 12.
Re claims 13-19:  The combination of Tanabe and Itoi discloses a compound such as formula 5, as Itoi discloses compound 247 on pate 54 and compound 43 on page 17 in which the positions which correspond to R1 to R7 and R11 to R14 and R21 to R24 and R31 to R34 an dR41 and R48 are H.  The reasons for combining the references are the same as stated in the rejection of claim 1 above and in the rejection of claim 9 above.
Re claim 21:  Please see the rejection of claim 6.  The combination ofYabunouchi and  Tanabe and Itoi disclose the first structure in claim 21, which is the structure rejected in the rejection of claim 6.  
Re claim 22:  The material disclosed by the combination of Yabunouchi and Tanabe and Itoi is applied to claim 22, and Tanabe discloses materials for electroluminescent devices (para. 0002 and 0008-0009).
Re claim 23:  Tanabe discloses an electroluminescent device including a cathode, an anode, and an organic layer in between, the organic layer including the compound of para. 0009 (para. 0002 and 0084-0085).
Re claim 24:  Tanabe discloses the organic layer includes a hole transporting region between the anode and light emitting layer and includes the compound of para. 0009 (para 0075-0076 and 0084-0085).
Re claim 25:  Tanabe discloses the organic electroluminescent device includes a first hole transporting layer on anode side and a second hole transporting layer on cathode side which both include the compound of para. 0009 (para. 0004, 0080, 0084-0085,  and 0092-0094) as . Tanabe discloses the first hole transporting layer on the anode side includes the dibenzofuran compound disclosed by Tanabe (para. 0085) and  Tanabe discloses the second hole transporting layer includes the dibenzofuran  compound disclosed by Tanabe on the cathode side of the device (para. 0084).
Re claim 26:  Tanabe discloses the first hole transporting layer on the anode side includes the dibenzofuran compound disclosed by Tanabe (para. 0085). 
Re claim 27:  Tanabe discloses the second hole transporting layer includes the dibenzofuran  compound disclosed by Tanabe on the cathode side of the device (para. 0084).
Re claim 28:  Tanabe discloses the light emitting layer includes a fluorescent dopant (para. 0085) in addition to the dibenzofuran compound disclosed by Tanabe (para. 0085).
Re claim 29:  Tanabe discloses the light emitting layer includes a phosphorescent dopant (para. 0084, 0086).
Re claim 30:  Tanabe discloses an electronic device including the electroluminescent device of claim 23, as Tanabe discloses mobile phones (para. 0002).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi over YaBunouchi (US 9,087,997  in view of  Tanabe et al (US 2014/0217335 A1)(“Tanabe”) and  of Itoi et al (US 2016/0118597 A1)(“Itoi”) as applied to claim 13 above, and further in view of Kim et al (US 2017/0179401 A1)(“Kim”).
Yabunouchi in view of Tanabe and  of Itoi discloses the limitations of claim 13 as stated above.  Yabunouchi in view of Tanabe and  of Itoi is silent with respect to the recited groups being all hydrogens.
Kim, in the same field of endeavor of light emission layers including hole transport regions between anode and cathode (Abstract), discloses compounds such as disclosed on page 166 of Kim such as compound  HT38 of Kim in which the groups which correspond to the recited groups are all hydrogen.

    PNG
    media_image4.png
    464
    1063
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the compound disclosed by Kim with the compounds disclosed by Yabunouchi in view of  Tanabe and  of Itoi in order to obtain the benefit of improved efficiency and light emission dur to triplet-triplet fusion as disclosed by Kim (Kim. Para. 0198).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895